In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-19-00410-CR


                            VALERIE ANN GIBSON, APPELLANT

                                                 V.

                                    THE STATE OF TEXAS

                             On Appeal from the 100th District Court
                                     Childress County, Texas,
                    Trial Court No. 6282, Honorable Dan Mike Bird, Presiding

                                       October 14, 2020
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant, Valerie Ann Gibson, appeals the trial court’s judgment adjudicating her

guilty of the offense of hindering apprehension or prosecution1 and sentencing her to ten

years’ incarceration in the Institutional Division of the Texas Department of Criminal




      1   TEX. PENAL CODE ANN. § 38.05(d) (West 2016).
Justice.2 Appellant challenges her sentence as being disproportionate to the gravity of

the offense. We affirm.


                                            Background


       In November 2018, appellant was placed on deferred adjudication community

supervision for four years for the offense of hindering apprehension or prosecution. As

part of her community supervision, appellant was required to complete two hundred hours

of community service and assessed a $500 fine and $4,000 in restitution. Two months

later, the State moved to revoke appellant’s community supervision and adjudicate her

guilty of the original offense based on allegations that appellant had committed multiple

violations of the terms and conditions of her community supervision.


       In May 2019, an agreed order amending appellant’s conditions of community

supervision was filed. The amended order required appellant to complete drug treatment

at the Concho Valley Community Corrections Facility Substance Abuse Treatment

Facility, to obey all rules and regulations of the facility, to pay a percentage of her income

to the facility for room and board, and to remain at the facility until she was satisfactorily

discharged.


       In July 2019, the State filed its second motion to adjudicate the guilt of appellant.

In its motion, the State alleged that appellant had violated the terms and conditions of her




       2 Hindering apprehension or prosecution is a third-degree felony, punishable by imprisonment for
any term of not more than ten years or less than two years and a fine not to exceed $10,000. TEX. PENAL
CODE ANN. § 12.34 (West 2019).


                                                   2
community supervision by failing to obey the rules and regulations of the Concho Valley

program and failing to successfully complete the program.


       The trial court conducted a hearing on the State’s motion in November 2019.

Appellant pleaded not true to the allegations. During the hearing, appellant’s community

supervision officer, Meghan Gribble, testified that appellant’s conditions of community

supervision were amended to require her treatment at the Concho Valley facility due to

appellant’s failure to report as required and appellant’s admission of using

methamphetamine and marihuana on multiple occasions shortly after appellant was

placed on community supervision. Appellant was at the treatment facility less than a

month before she was discharged for violating the facility rules. Gribble testified that

appellant should not be allowed to remain on community supervision because appellant

is a risk to society.


       Appellant’s probation officer at the Concho Valley facility, Christine Lara, also

testified. According to Lara, appellant committed multiple infractions while she was at the

facility, including disrupting the peace, threatening to abscond, misusing facility property,

cursing, and failing to attend Alcoholics Anonymous meetings as scheduled.              Lara

characterized appellant’s attitude while she was at the facility as defiant. This was the

second time that appellant had been admitted to the facility. In 2016, appellant was

admitted to the facility, but she absconded two months later without successfully

completing the program.


       At the conclusion of the hearing, the trial court stated that it found that appellant

had violated the terms of her community supervision by failing to obey the rules and


                                             3
regulations of the Concho Valley facility. The trial court also stated that it found that

appellant was unsatisfactorily discharged from the facility.                  As such, the trial court

adjudicated appellant guilty of the offense of hindering apprehension or prosecution and

sentenced her to ten years’ incarceration in the Institutional Division of the Texas

Department of Criminal Justice.


        Appellant timely appealed the resulting judgment.                   By her appeal, appellant

contends that her sentence is disproportionate to the gravity of the offense. Appellant

preserved her appellate issue by raising it in her motion for new trial.3


                                           Law and Analysis


        By her sole issue, appellant contends her sentence is disproportionate to the

gravity of the offense.


        We begin a review of a challenge to the sentence imposed by comparing the

gravity of the offense with the severity of the sentence when all the applicable

circumstances are considered. Noyes v. State, No. 07-16-00229-CR, 2018 Tex. App.

LEXIS 3572, at *6 (Tex. App.—Amarillo May 21, 2018, no pet.) (mem. op., not designated

for publication) (citing Graham v. Florida, 560 U.S. 48, 60, 130 S. Ct. 2011, 176 L. Ed. 2d
825 (2010)). In making this assessment, we consider the harm caused or threatened to



        3  To preserve for appellate review a complaint that a sentence is grossly disproportionate, a
defendant must present to the trial court a timely request, objection, or motion stating the specific grounds
for the ruling desired. See Rhoades v. State, 934 S.W.2d 113, 119 (Tex. Crim. App. 1996) (en banc)
(holding complaint of cruel and unusual punishment was waived when presented for first time on appeal);
Kim v. State, 283 S.W.3d 473, 475 (Tex. App.—Fort Worth 2009, pet. ref’d) (citing TEX. R. APP. P. 33.1(a)).
Error may be preserved for a disproportionate sentencing allegation by filing and presenting a motion for
new trial raising the issue. See Richardson v. State, 328 S.W.3d 61, 72 (Tex. App.—Fort Worth 2010, pet.
ref’d) (per curiam).


                                                     4
the victim, the offender’s culpability, and the offender’s prior adjudicated and

unadjudicated offenses. State v. Simpson, 488 S.W.3d 318, 323 (Tex. Crim. App. 2016)

(citing Graham, 560 U.S. at 60). Only if we can infer that the sentence is grossly

disproportionate to the offense will we compare the sentence appellant received with the

sentence others received for similar crimes in this jurisdiction or in other jurisdictions.

Noyes, 2018 Tex. App. LEXIS 3572, at *6; Winchester v. State, 246 S.W.3d 386, 389

(Tex. App.—Amarillo 2008, pet. ref’d). Texas courts have traditionally held that, so long

as the punishment imposed lies within the range prescribed by the Legislature in a valid

statute, that punishment is not excessive, cruel, or unusual. See, e.g., Duran v. State,

363 S.W.3d 719, 724 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d). “[T]he sentencer’s

discretion to impose any punishment within the prescribed range [is] essentially

‘unfettered.’” Ex parte Chavez, 213 S.W.3d 320, 323 (Tex. Crim. App. 2006). Except for

grossly disproportionate sentences, which are “exceedingly rare,” “ . . . a punishment that

falls within the legislatively prescribed range, and that is based upon the sentencer’s

informed normative judgment, is unassailable on appeal.” Id. at 323-24.


       The offense of hindering apprehension or prosecution is a third-degree felony.

TEX. PENAL CODE ANN. § 38.05(d). As such, the applicable range of punishment is a term

of not more than ten years or less than two years and a fine not to exceed $10,000. Id.

§ 12.34. Appellant’s sentence is the maximum sentence in the statutory range—a range

determined by the Legislature to constitute appropriate punishment for this type of crime.

Appellant pleaded guilty to the underlying offense of hindering apprehension or

prosecution. Appellant also signed six admission of use forms that stated that she used

methamphetamine and marihuana frequently during the first two months that she was on


                                            5
community supervision. After she was given the opportunity to receive treatment for her

drug use, appellant’s community supervision officer testified that appellant remains a “risk

to society.” Moreover, the officer assigned to supervise appellant’s treatment at the

Concho Valley facility testified that appellant committed forty-seven infractions in the

month that she resided at the facility and this was the second time that appellant failed to

complete the treatment program. The trial court can consider appellant’s failure to comply

with the terms and conditions of her community supervision in assessing her sentence.

Vega v. State, No. 07-19-00111-CR, 2020 Tex. App. LEXIS 4038, at *6 (Tex. App.—

Amarillo May 21, 2020, no pet.) (mem. op., not designated for publication); TEX. CODE

CRIM. PROC. ANN. art. 37.07, § 3(a)(1) (West Supp. 2020).


       Nothing in the record demonstrates that this sentence was grossly disproportionate

to this offense. Finding no inference of gross disproportionality, we need not and do not

reach the considerations regarding sentences for similar crimes in the same jurisdiction

and in other jurisdictions, as appellant has provided nothing to consider in those regards.

Noyes at *6. We overrule appellant’s sole issue.


                                        Conclusion


       Having overruled the sole issue that appellant has presented to us on appeal, we

affirm the trial court’s judgment.




                                                        Judy C. Parker
                                                           Justice

Do not publish.

                                             6